COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-234-CV

JASON ROBERT DANIELS                                            APPELLANT

                                       V.

RACHAEL DIANE DANIELS                                             APPELLEE

                                   ----------

           FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered appellant’s “Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: September 24, 2009




     1
         … See Tex. R. App. P. 47.4.